DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 25 July 2022, claims 1-4, 6-8, 16-18 and 20-23 remain pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 6-8, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0294145 A1) in view of Christensen et al. (US 2009/0215011 A1), Cook et al. (US 2010/0291522 A1), and O’Keeffe et al. (US Patent No. 9,429,453 B1).
	Regarding claims 1 and 16, Kwon discloses a cardio-pulmonary resuscitation (CPR) training system comprising: 
a CPR training manikin (20 – Par. 146); and 
at least one receiver unit (30), 
where the CPR training manikin comprises at least one sensor (e.g. chest compression pad/module 12 – Par. 148) and a microcontroller (18 – Par. 152) connected to the at least one sensor, and 
wherein the microcontroller is connected to a Bluetooth transmitter adapted to transmit data from the at least sensor within a Bluetooth Low Energy (BLE) advertising package to the at least one receiver unit (Par. 296) (as per claim 1), and	
a method for communication between a CPR training manikin (20) and at least one receiver unit (30), where the manikin comprises at least one sensor and a microcontroller connected to the at least one sensor, and wherein the microcontroller is connected to a Bluetooth transmitter, the method comprising: 
measuring compression data with the at least one sensor (Par. 148), 
processing the measured compression data in the microcontroller; and
transmitting the data from the at least one sensor within a BLE advertising package to the at least one receiver unit (Par. 296) (as per claim 16).
	Kwon does not explicitly disclose a plurality of CPR training manikins connected to the at least one receive unit (as per claims 1 and 16). However, Christensen discloses the concept and advantages of providing multiple training manikins connected to a central unit were well known to those of ordinary skill in the art before the effective filing date of the invention (see Fig. 6, Par. 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kwon by providing multiple manikins in communication with the receive unit, as taught by Christensen, to provide predictable results of providing CPR instruction to multiple individuals at the same time. 
	The combination of Kwon and Christensen does not disclose the Bluetooth transmitter is adapted to transmit advertising packages in the time period from start of compressions until 30 seconds after last registered compression in a compression series. However, Cook discloses a CPR training manikin that includes the feature of counting compression when they begin, and ceasing counting of compressions a desired time after the last registered compression in a series (see Par. 48, last 16 lines). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kwon and Christensen by stopping the transmitting of advertising packages a desired time period after compressions end. Such a modification would involve applying a known technique (engaging a timer after end of compressions to stop operation after a desired time) to a known device (Kwon’s compression data transmission) ready for improvement to yield predictable results of limiting power consumption.
	The combination of Kwon and Cook does not appear to disclose or suggest sending advertising package data until 30 seconds after a last registered compression, as Cook does not explicitly recite the desired period of time being 30 seconds. However, O’Keeffe discloses it may be desirable to cease transmitting data by a transmitter, such as a Bluetooth Low Energy Transmitter, 30 seconds after the data has stopped being recorded (see column 7, line 63 – column 8, line 17 – O’Keeffe discloses that a BLTE transmitter for transmitting water usage data may stop at a desired time, such as 30 seconds, after the measured flow rate drops substantially to zero). Accordingly, since Kwon and O’Keeffe both disclose transmitting measured data via Bluetooth, and Cook discloses stopping measurement of compression data after a desired time after the last measured compression, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Kwon, Christensen and Cook by stopping the transmitting of advertising packages 30 seconds after detection of the last compression, as suggested by O’Keeffe, to obtain predictable results of choosing a time that optimizes the power consumption of the Bluetooth transmitter. 

Regarding claims 2-4, 7, 8, 17, 18 and 22, Kwon further discloses:
the at least one sensor is a compression depth sensor (Par. 148) (as per claim 2),
	the microcontroller is adapted to use information from the at least one sensor to detect when a compression starts and to transfer measurement data to the Bluetooth transmitter by the start of compressions (processing module 18 immediately processes data from compression pad and breathing module as soon as they are received, and transmits them to computing device 30 - Par. 296) (as per claim 3),
	a power source, such as a battery (a power source is inherent in the disclosure of Kwon, since the electronic components would not function without power) (as per claim 4),	
	the at least one sensor is connected to a separate microcontroller (Kwon discloses “at least one” processor to receive sensor data at Par. 399; the person of ordinary skill in the art would recognize that in the case of more than one processor, each processor could connect to a separate sensor) (as per claim 7),
	one microcontroller is connected to several sensors (in the case of one processor – Par. 399) (as per claim 8),	
the measured compression data are movement, force, acceleration, tilt, compression depth, compression rate and/or ventilation volume and/or rate (Par. 148) (as per claim 17),
	detecting a start of a compression, and transferring the measured compression data to the Bluetooth transmitter by the start of compressions (processing module 18 immediately processes data from compression pad and breathing module as soon as they are received, and transmits them to computing device 30 - Par. 296) (as per claim 18), and 	
	the BLE advertising package comprises data characterizing at least one of: number of compressions, number of deep compressions, number of compressions with leaning, average compression rate since start of compressions, average depth of compressions since start of compressions, time period with no ventilation, and/or scoring parameters (Par. 296) (as per claim 22).
	
Regarding claims 6, 20 and 21, Kwon discloses operating the manikin in an active state.  Regarding the features of each CPR training manikin have an active and a passive state (as per claims 6 and 20), wherein in the active state, the at least one sensor is active, the microcontroller is processing data for the at least one sensor, and the processed data are transmitted, and wherein the passive state only presence of compressions is detected and processed (as per claim 20), and in a case of a detection of a compression, the active state is activated (as per claim 21), Cook further discloses a CPR manikin having a passive state wherein a rate indicator is automatically engaged upon detection of compressions (Par. 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Kwon, Christensen, Cook and O’Keeffe by providing a passive state in addition to Kwon’s active state, in which the Bluetooth transmitter is engaged upon presence of compressions, as suggested by Cook. Such a modification would involve applying a known technique (engaging a compression counter upon detection of first compression) to a known device (Kwon’s compression data transmission) ready for improvement to yield predictable results of limiting power consumption. 

6.	Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0294145 A1) in view of Cook et al. (US 2010/0291522 A1) and O’Keeffe et al. (US Patent No. 9,429,453 B1).
Regarding claim 23, Kwon discloses a cardio-pulmonary resuscitation (CPR) training manikin (20 – Par. 146) comprising:
at least one CPR evaluation sensor (e.g. chest compression pad – Par. 148); 
a microcontroller (18) connected to each CPR evaluation sensor; and 
wherein the microcontroller is connected to a Bluetooth transmitter adapted to transmit the data from the at least one CPR evaluation sensor within a BLE advertising package to the at least one receiver unit (30 – Par. 296).
Kwon does not disclose the Bluetooth transmitter is adapted to transmit advertising packages in the time period from start of compressions until 30 seconds after the last registered compression in a compression series. However, Cook discloses a CPR training manikin that includes the feature of counting compression when they begin, and ceasing counting of compressions a desired time after the last registered compression in a series (see Par. 48, last 16 lines). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kwon by stopping the transmitting of advertising packages a desired time period after compressions end. Such a modification would involve applying a known technique (engaging a timer after end of compressions to stop operation after a desired time) to a known device (Kwon’s compression data transmission) ready for improvement to yield predictable results of limiting power consumption.
	The combination of Kwon and Cook does not appear to disclose or suggest sending advertising package data until 30 seconds after a last registered compression, as Cook does not explicitly recite the desired period of time being 30 seconds. However, O’Keeffe discloses it may be desirable to cease transmitting data by a transmitter, such as a Bluetooth Low Energy Transmitter, 30 seconds after the data has stopped being recorded (see column 7, line 63 – column 8, line 17 – O’Keeffe discloses that a BLTE transmitter for transmitting water usage data may stop at a desired time, such as 30 seconds, after the measured flow rate drops substantially to zero). Accordingly, since Kwon and O’Keeffe both disclose transmitting measured data via Bluetooth, and Cook discloses stopping measurement of compression data after a desired time after the last measured compression, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Kwon and Cook by stopping the transmitting of advertising packages 30 seconds after detection of the last compression, as suggested by O’Keeffe, to obtain predictable results of choosing a time that optimizes the power consumption of the Bluetooth transmitter.


Response to Arguments
7.	Applicant’s arguments with respect to the section 112 rejections, in conjunction with the amendments thereto, have been fully considered and are persuasive.  The section 112 rejections have been withdrawn. 
Applicant’s arguments with respect to the section 102 rejection of claim 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the section 103 rejection of claim 5, now incorporated into claims 1 and 16, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of O’Keefe. 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715